Citation Nr: 1606895	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in December 2015.  A transcript of the hearing is of record.  The VLJ held the record open for a 60-day period following the hearing to allow for the submission of additional evidence. Thereafter, the Veteran did not submit any additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, remand is required because there may be outstanding, relevant in-service clinical treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  Here, the Veteran is uncertain of the name of the facility where he reported receiving treatment following his back injury; however, he has indicated that the facility may have been the U.S. Army Hospital, Bad Cannstadt-Stuttgart.  See March 2013 substantive appeal.  The Veteran also stated that it was approximately 50 to 60 miles from his duty station, Schwabisch Gmund.  
While on remand, any outstanding, relevant VA treatment records should be obtained.

Second, remand is required to obtain a VA examination because the record shows claimed in-service injury with ongoing problems thereafter.  See December 2015 Bd. Hrg. Tr. at 3-4 (Veteran testified that claimed back problems began in service after injury changing a flat tire on a 2 1/2 ton truck when the tire fell on him); June 2010 VA treatment record (showing medical history of low back pain and active back pain medication).  While the case is on remand, the Veteran will have another opportunity to provide additional evidence in support of his claim, including an opinion from his treatment provider.  See Bd. Hrg. Tr. at 14-15.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, or any other appropriate entity, to request inpatient records (to include x-ray reports) of the Veteran's reported hospitalization at the Bad Cannstadt-Stuttgart Army Hospital or any other Army Hospital near Schwabisch Gmund, dated from October 1, 1966 to February 28, 1967.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current back disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current back disorders.

Second, for each diagnosed back disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

In providing this opinion, the examiner must discuss: (1) medically known or theoretical causes of any current back disorder and describe how the disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause; (2) the Veteran's contention that his back problems began in service after he sustained an injury changing a flat tire on a 2 1/2 ton truck when the tire fell on him.  See March 2013 substantive appeal; December 2015 Bd. Hrg. Tr. at 3-4.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


